DETAILED ACTION
This office action is in response to the amendment filed on 2/11/2021. In the amendment, claim 1 has been amended. Overall, claims 1-6, 8 and 10-19 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2018/0085707 A1 to Feaviour (Feaviour).

In Reference to Claim 1
A NOX adsorber catalyst composition comprising 
a metal or ceramic substrate (1), a first layer (3), and a second layer (4), 
wherein said first layer (3) comprises a support material (NOx storage material) and one or more platinum group metals disposed on the support material (NOx storage material) (see at least Feaviour Fig.6 and paragraphs 91, 127-138, 165 and 173); 
wherein the support material (NOx storage material) comprises a NOx storage enhancer (NOx storage material) (see at least Feaviour Fig.6 and paragraphs 162); 
wherein the one or more platinum group metals is a mixture or alloy of platinum and palladium (see at least Feaviour Fig.6 and paragraph 173); and 
wherein the NOx storage enhancer (NOx storage material) is selected from the group consisting of scandium, yttrium, promethium, europium, 
and wherein the second layer (4) (NOx treatment material (NTC)) comprises a platinum group metal (PGM) (Feaviour teaches that the third catalyst region (4) can be NTC which contains PGM or PNA) (see at least Feaviour Fig.6 and paragraphs 80, 91, 127-138, 156-167 and 173-183).

In Reference to Claim 3
The NOx adsorber catalyst composition of claim 1 (see rejection to claim 1 above), wherein the support material is selected from the group consisting of cerium oxide, a ceria-zirconia mixed oxide, a ceria- magnesia-alumina mixed oxide, and an alumina-ceria-zirconia mixed oxide (see at least Feaviour Fig.6 and paragraphs 80, 91, 156-167).

In Reference to Claim 4
The NOx adsorber catalyst composition according to claim 3 (see rejection to claim 3 above), wherein the support material is cerium oxide (see at least Feaviour Fig.6 and paragraphs 80, 91, 162-167).

In Reference to Claim 5
The NOx adsorber catalyst composition of claim 1 (see rejection to claim 1 above), the first layer (2) comprises barium (see at least Feaviour Fig.6 and paragraphs 24-47).

In Reference to Claim 6
The NOx adsorber catalyst composition of claim 1 (see rejection to claim 1 above), wherein the NOx adsorber catalyst composition is substantially free of barium (see at least Feaviour Fig.6 and paragraphs 80, 91, 162-167).

In Reference to Claim 8
The NOX adsorber catalyst of claim 1 (see rejection to claim 1 above), wherein the metal or ceramic substrate is a flow-through monolith or a filter monolith (see at least Feaviour Fig.6 and paragraph 217).

In Reference to Claim 10
An emission treatment system for treating a flow of a combustion exhaust gas comprising an internal combustion engine (this system is for diesel engine) and the NOx adsorber catalyst of claim 1 (see rejection to claim 1 above) (see at least Feaviour Fig.6 and paragraphs 128 and 246).

In Reference to Claim 11
The emission treatment system of claim 10 (see rejection to claim 10 above), wherein the internal combustion engine is a diesel engine (see at least Feaviour Fig.6 and paragraphs 128 and 246).

In Reference to Claim 12


In Reference to Claim 13
A method for treating an exhaust gas from an internal combustion engine comprising contacting the exhaust gas with the NOx adsorber catalyst of claim 1 (see rejection to claim 1 above) (see at least Feaviour Fig.6 and paragraphs 128 and 246).

In Reference to Claim 14
The method of claim 13 (see rejection to claim 13 above), wherein the exhaust gas is at a temperature of about 100 to 300 °C (see at least Feaviour Fig.6 and paragraphs 128 and 246).

In Reference to Claim 15
The method of claim 13 (see rejection to claim 13 above), wherein the NOx adsorber catalyst has a higher NOx storage capacity relative to an equivalent support material that does not contain the NOx storage enhancer (since Feaviour teaches the same NOx adsorber catalyst as claimed therefore it 

In Reference to Claim 16
The method of claim 13 (see rejection to claim 13 above) further comprising a rich purge step, wherein the NOx adsorber catalyst has a higher NOx reduction activity during the rich purge relative to an equivalent support material that does not contain the NOx storage enhancer (since Feaviour teaches the same NOx adsorber catalyst as claimed therefore it would perform the same function as recited in the claim) (see at least Feaviour Fig.6 and paragraphs 80, 91, 127-138, 156-167 and 173-183).

In Reference to Claim 17
The method of claim 13 (see rejection to claim 13 above) further comprising a rich purge step, wherein the NOx adsorber catalyst has a higher N2 selectivity relative to an equivalent support material that does not contain the NOx storage enhancer (since Feaviour teaches the same NOx adsorber catalyst as claimed therefore it would perform the same function as recited in the claim) (see at least Feaviour Fig.6 and paragraphs 80, 91, 127-138, 156-167 and 173-183).

In Reference to Claim 18


In Reference to Claim 19
The NOx adsorber catalyst of claim 1 (see rejection to claim 1 above), wherein the one or more platinum group metals is present in an amount of 0.5-5 weight % (see at least Feaviour Fig.6 and paragraphs 129-145 and 156-183).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feaviour in view of Pub No. US 2016/0074836 A1 to Sasaki et. al. (Sasaki).

In Reference to Claim 2
		Feaviour teaches (except for the bolded and italic recitations below):
The NOx adsorber catalyst composition of claim 1 (see rejection to claim 1 above), wherein the NOx storage enhancer is holmium, or metal oxides thereof (Feaviour teaches that the NOx storage enhancer can be comprises of rare earth metal) (see at least Feaviour Fig.6 and paragraphs 80, 91, 127-138, 156-167 and 173-183).
Feaviour teaches that the NOx storage enhancer can be comprises of rare earth metal however does not explicitly teaches (bolded and italic recitations above) to include holmium, or metal oxides thereof. However, it is known in the art before the effective filing date of the claimed invention that the rear earth metal used in the NOx storage enhancer includes holmium, or metal oxides thereof. For example, Sasaki teaches that the rear earth metal used in the NOx storage enhancer includes holmium, or metal oxides thereof. Sasaki further teaches that having such material within the catalyst improves the NOx storage (see at least Sasaki Figs.1-2 and paragraphs 42-44). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the NOx catalyst of Feaviour to include the holmium, or metal oxides thereof as taught by Sasaki in order to improve the NOx storage. 

Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. 
The applicant argues “Feaviour does not describe that NOx storage component is part of the support for the PGM. instead, it describes that the NOx storage component is provided on top of the support and a PGM is provided on top of the support. There is no disclosure of the NOx storage component supporting the PGM. Therefore, the NOx storage component described in Feaviour cannot correspond to the NOx storage enhancer of claim 1, since claim 1 requires that the NOx storage enhancer forms part of the support material for the PGM”. 
The examiner disagree with the applicant since the applicant’s argument is not commensurate with the recited claim 1 since the claim does not require that the “NOx storage component supporting the PGM” and “the NOx storage enhancer forms part of the support material for the PGM”, it just merely recites “said first layer comprises a support material and one or more platinum group metals disposed on the support material” which is taught by Feaviour in paragraphs [0157] and [0174] and recites that “the support material comprises a NOx storage enhancer” (which can be interpreted as the “support material” can be the combination of “NOx storage enhancer” and “support material” (even being in top of the “support material”) or the “support material” itself is at least the “NOx storage enhancer”) which is taught in paragraph [0157] and [0165] that the “nitrogen oxide (NOx) storage component on a support material”.
The applicant further argues that “Second. Applicant has discovered that NOx adsorber compositions comprising platinum group metals on supports that are doped doped with the claimed NOx enhancer materials” (the claim do not recite how the catalyst are made).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2008/0207438 A1 to Suzuki et. al. (Suzuki) teaches to have holmium (HO) within the catalyst.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 12, 2021